FILED
                               NOT FOR PUBLICATION                             JUL 13 2011

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MARVIN ALEXANDER VALLE,                             No. 10-70728

                 Petitioner,                        Agency No. A088-347-486

     v.
                                                    MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted July 12, 2011 **


Before: SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

          Marvin Alexander Valle, a native and citizen of El Salvador, petitions pro se

for review of the decision of the Board of Immigration Appeals, dismissing Valle’s




 *
      This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from the immigration judge’s denial of his applications for asylum,

withholding of removal, and relief under the Convention Against Torture.

      Valle contends that he was persecuted by gangs based on his resistance to

gang recruitment, and alleges that his family constitutes a social group because his

brother is a gang member. Substantial evidence supports the BIA’s determination

that Valle failed to establish that any harm he suffered, or fears, from gangs is on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992) (forced recruitment by persecutors seeking to fill their ranks is not

necessarily persecution on account of political opinion); Barrios v. Holder, 581
F.3d 849, 855-56 (9th Cir. 2009) (petitioner who resisted gang recruitment did not

establish persecution on account of social group or political opinion); Santos-

Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008); Molina-Estrada v. INS, 293
F.3d 1089, 1095 (9th Cir. 2002) (no compelling evidence the applicant was

persecuted on account of his family membership).

      Valle alleges that his due process rights were violated by the immigration

judge, but the record demonstrates that Valle received a full and fair hearing. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (no due process violation where

there is no showing of prejudice.)

      PETITION FOR REVIEW DENIED.


                                           2                                    10-70728